Case: 16-11177       Date Filed: 03/13/2017       Page: 1 of 3


                                                                  [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-11177
                              ________________________

                          D.C. Docket No. 1:15-cv-01844-TWT



SUSAN HURST,
on behalf of herself and all others similarly situated,

                                                         Plaintiff - Appellee,

versus

MONITRONICS INTERNATIONAL, INC.,

                                                         Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (March 13, 2017)

Before WILLIAM PRYOR, JORDAN, and RIPPLE, * Circuit Judges.

PER CURIAM:

         *
          The Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
              Case: 16-11177    Date Filed: 03/13/2017   Page: 2 of 3



      Monitronics International, Inc. appeals the district court’s denial of its

motion to compel arbitration.   With the benefit of oral argument, and following a

review of the record, we affirm. Because we write for the parties, we set out only

what is necessary to explain our decision.

      Susan Hurst sued Monitronics under the Telephone Consumer Protection

Act, 47 U.S.C. § 227, for allegedly improper automated telephone calls. In the

district court, Monitronics claimed that it was the assignee of an agreement

between Ms. Hurst and Spot Security, Inc., and asserted that it was entitled to

compel arbitration of Ms. Hurst’s TCPA claim based upon an arbitration clause in

that agreement. In order to demonstrate its status as an assignee of the agreement,

Monitronics submitted the declaration of David Verret, its vice-president. In his

declaration, Mr. Verret stated that the agreement between Ms. Hurst and Spot was

“purchased by and assigned to Monitronics on September 30, 2011,” and that the

assignment remained in effect during Ms. Hurst’s account with Monitronics. See

D.E. 11-2 at ¶ 6.

      The district court concluded, for a number of independent and alternative

reasons, that Monitronics could not compel arbitration. One of those reasons was

that, under Georgia law, Monitronics was required to submit the written

assignment of the agreement but had not, and therefore could not rely on Mr.

Verret’s declaration. See D.E. 22 at 2–3.


                                            2
              Case: 16-11177     Date Filed: 03/13/2017    Page: 3 of 3


      In its initial brief, Monitronics does not challenge this particular ruling. This

is a problem for Monitronics because when a decision is based on several different

alternative grounds, an appellant who does not challenge all of those grounds

cannot obtain reversal. See Sappuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,

683 (11th Cir. 2014). This alone warrants affirmance.

      AFFIRMED.




                                          3